UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: January 1, 2014 – March 31, 2014 Item 1. Schedule of Investments. AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Equity Securities – 86.5% Common Stock - 86.1% Communications - 6.8% America Movil SAB de CV, ADR $ Cisco Systems, Inc. Corning, Inc. Deutsche Telekom AG, ADR DIRECTV (a) News Corp., Class A (a) Oi SA, ADR Telefonica SA, ADR Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B Consumer Discretionary - 11.2% Apollo Group, Inc., Class A (a) Arcos Dorados Holdings, Inc., Class A Coach, Inc. Comcast Corp., Class A CST Brands, Inc. CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) General Motors Co. H&R Block, Inc. Jamba, Inc. (a) Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Newell Rubbermaid, Inc. NIKE, Inc., Class B Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Home Depot, Inc. Time Warner Cable, Inc. Time Warner, Inc. Universal Technical Institute, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. (a) Yum! Brands, Inc. Consumer Staples - 27.0% AbbVie, Inc. Alkermes PLC (a) Alliance One International, Inc. (a) Altria Group, Inc. Avon Products, Inc. Baxter International, Inc. British American Tobacco PLC, ADR Coca-Cola HBC AG ADR (a) Community Health Systems, Inc. (a) ConAgra Foods, Inc. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Express Scripts Holding Co. (a) Hospira, Inc. (a) Kelly Services, Inc., Class A Manpowergroup, Inc. Molson Coors Brewing Co., Class B Mondelez International, Inc., Class A Monster Beverage Corp. (a) National Beverage Corp. (a) Nestle SA, ADR PepsiCo, Inc. Philip Morris International, Inc. PRGX Global, Inc. (a) Tesco PLC, ADR The Coca-Cola Co. The JM Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 4.8% Apache Corp. BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Lukoil OAO, ADR Petroleo Brasileiro SA, ADR Phillips 66 Royal Dutch Shell PLC, ADR Seadrill, Ltd. Transocean, Ltd. Valero Energy Corp. Financials - 13.6% Aflac, Inc. American International Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Capital One Financial Corp. Central Pacific Financial Corp. Credit Suisse Group AG, ADR Franklin Resources, Inc. Julius Baer Group, Ltd., ADR Legg Mason, Inc. Marsh & McLennan Cos., Inc. MasterCard, Inc., Class A Mercury General Corp. The Allstate Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Wells Fargo & Co. Health Care - 14.4% Abbott Laboratories Becton Dickinson and Co. GlaxoSmithKline PLC, ADR Johnson & Johnson Laboratory Corp. of America Holdings (a) Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Zimmer Holdings, Inc. Industrials - 1.7% AGCO Corp. Brady Corp., Class A General Electric Co. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 3.8% Intel Corp. Microsoft Corp. Oracle Corp. Paychex, Inc. Materials - 2.3% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Newmont Mining Corp. Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 0.4% AT&T, Inc. Verizon Communications, Inc. Utilities - 0.1% FirstService Corp. Total Common Stock(Cost $185,398,813) Shares Security Description Rate Value Preferred Stock - 0.4% Financials - 0.4% The Charles Schwab Corp. (Cost $985,000) (b) 7.00% Total Equity Securities (Cost $186,383,813) Principal Security Description Rate Maturity Value Fixed Income Securities – 1.3% Corporate Non-Convertible Bonds - 1.1% Communications - 0.2% $ Telefonica Emisiones SAU % 06/20/16 Consumer Staples - 0.2% Constellation Brands, Inc. 05/15/17 SUPERVALU, Inc. 05/01/16 Energy - 0.2% El Paso Corp. 02/15/27 Sunoco, Inc. 01/15/17 Financials - 0.1% Janus Capital Group, Inc. 06/15/17 Zions Bancorporation 11/16/15 Materials - 0.2% Weyerhaeuser Co. 03/15/25 Utilities - 0.2% Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC (c) 10/15/19 Total Corporate Non-Convertible Bonds (Cost $2,904,180) Foreign Municipal Bonds - 0.1% Ontario Hydro Residual Strip (Canada) (d) 5.47-5.65 11/27/20 Ontario Hydro Residual Strip (Canada) (d) 08/18/22 Total Foreign Municipal Bonds (Cost $305,657) Municipal Bonds - 0.1% Ohio - 0.1% Buckeye Tobacco Settlement Financing Authority (Cost $376,703) 06/01/47 Total Fixed Income Securities (Cost $3,586,540) Shares Security Description Value Rights - 0.0% Community Health Systems, Inc. (Cost $0) (a) Total Investments - 87.8% (Cost $189,970,353)* $ Other Assets & Liabilities, Net – 12.2% Net Assets – 100.0% $ ADR American Depositary Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2014. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $237,120or 0.1% of net assets. (d) Zero coupon bond. Interest rate presented is yield to maturity. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Preferred Stock Financials - - Corporate Non-Convertible Bonds - Foreign Municipal Bonds - - Municipal Bonds - - Rights - - Total Investments At Value $ The following is a reconciliation of Level 3 investments which significant unobservable inputs were used to determine fair value. Corporate Bonds Balance as of 06/30/13 $ - Change in unrealized appreciation/(depreciation) ) Transfers In Balance as of 03/31/14 $ Net change in unrealized depreciation from investments held as of 03/31/14 $ ) The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. There were no transfers between Level 1 and Level 2 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT PREMIER GROWTHFUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 98.5% Consumer Discretionary - 7.7% CarMax, Inc. (a) $ LKQ Corp. (a) Panera Bread Co., Class A (a) Signet Jewelers, Ltd. Energy - 9.8% Concho Resources, Inc. (a) Core Laboratories NV Range Resources Corp. Schlumberger, Ltd. Southwestern Energy Co. (a) Financials - 16.6% American Tower Corp. REIT Discover Financial Services Markel Corp. (a) Moody's Corp. SEI Investments Co. T. Rowe Price Group, Inc. Verisk Analytics, Inc., Class A (a) Health Care - 5.1% Celgene Corp. (a) ExamWorks Group, Inc. (a) Intuitive Surgical, Inc. (a) Industrials - 26.1% Clean Harbors, Inc. (a) Expeditors International of Washington, Inc. Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Jacobs Engineering Group, Inc. (a) Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 29.5% 3D Systems Corp. (a) ANSYS, Inc. (a) Concur Technologies, Inc. (a) CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) Liquidity Services, Inc. (a) QUALCOMM, Inc. Red Hat, Inc. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Visa, Inc., Class A Materials - 3.7% Ecolab, Inc. Total Common Stock (Cost $125,621,585) Total Investments - 98.5% (Cost $125,621,585)* Other Assets & Liabilities, Net – 1.5% Net Assets – 100.0% REIT Real Estate Investment Trust (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENTMIDCAP GROWTHFUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 95.5% Consumer Discretionary - 6.7% Dorman Products, Inc. (a) $ LKQ Corp. (a) Signet Jewelers, Ltd. Consumer Staples - 1.1% PriceSmart, Inc. Energy - 10.6% Concho Resources, Inc. (a) Core Laboratories NV Range Resources Corp. Southwestern Energy Co. (a) Financials - 15.8% Financial Engines, Inc. Markel Corp. (a) Moody's Corp. SEI Investments Co. Verisk Analytics, Inc., Class A (a) Health Care - 6.3% CareFusion Corp. (a) ExamWorks Group, Inc. (a) Illumina, Inc. (a) Industrials - 28.8% Clean Harbors, Inc. (a) Expeditors International of Washington, Inc. Exponent, Inc. Fastenal Co. Healthcare Services Group, Inc. Jacobs Engineering Group, Inc. (a) Roper Industries, Inc. Stericycle, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. Information Technology - 23.3% 3D Systems Corp. (a) ANSYS, Inc. (a) Concur Technologies, Inc. (a) CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) Red Hat, Inc. (a) Tangoe, Inc. (a) Trimble Navigation, Ltd. (a) Tyler Technologies, Inc. (a) Materials - 2.9% Ecolab, Inc. Total Common Stock (Cost $11,023,041) Total Investments - 95.5% (Cost $11,023,041)* $ Other Assets & Liabilities, Net – 4.5% Net Assets – 100.0% $ (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENTSMALL CAP GROWTHFUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 98.8% Consumer Discretionary - 12.9% Aaron's, Inc. $ Bauer Performance Sports, Ltd. (a) Dorman Products, Inc. (a) Einstein Noah Restaurant Group, Inc. Hibbett Sports, Inc. (a) Imax Corp. (a) Monro Muffler Brake, Inc. Consumer Staples - 4.6% Calavo Growers, Inc. Inventure Foods, Inc. (a) PriceSmart, Inc. Energy - 5.3% Core Laboratories NV Laredo Petroleum, Inc. (a) Oil States International, Inc. (a) Unit Corp. (a) Financials - 10.7% Financial Engines, Inc. Glacier Bancorp, Inc. 50 Markel Corp. (a) OneBeacon Insurance Group, Ltd., Class A ProAssurance Corp. Waddell & Reed Financial, Inc., Class A WSFS Financial Corp. Health Care - 13.4% Atrion Corp. Cepheid, Inc. (a) DexCom, Inc. (a) ExamWorks Group, Inc. (a) MWI Veterinary Supply, Inc. (a) Novadaq Technologies, Inc. (a) The Advisory Board Co. (a) Industrials - 29.7% Beacon Roofing Supply, Inc. (a) Clean Harbors, Inc. (a) Douglas Dynamics, Inc. Envestnet, Inc. (a) Exponent, Inc. Healthcare Services Group, Inc. Middleby Corp. (a) MSC Industrial Direct Co., Inc. Quality Distribution, Inc. (a) Raven Industries, Inc. Rexnord Corp. (a) WageWorks, Inc. (a) Information Technology - 21.7% 3D Systems Corp. (a) Amber Road, Inc. (a) Badger Meter, Inc. Concur Technologies, Inc. (a) CoStar Group, Inc. (a) Dealertrack Technologies, Inc. (a) Ellie Mae, Inc. (a) Liquidity Services, Inc. (a) Littelfuse, Inc. NVE Corp. (a) Shutterfly, Inc. (a) Tangoe, Inc. (a) Tyler Technologies, Inc. (a) Materials - 0.5% Marrone Bio Innovations, Inc. (a) Total Common Stock (Cost $1,955,127) Total Investments - 98.8% (Cost $1,955,127)* $ Other Assets & Liabilities, Net – 1.2% Net Assets – 100.0% $ (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN LARGE CAP CORE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 98.7% Consumer Discretionary - 14.1% Comcast Corp., Class A $ Ford Motor Co. Hanesbrands, Inc. Lear Corp. Lowe's Cos., Inc. Magna International, Inc. The Home Depot, Inc. Consumer Staples - 7.7% Archer-Daniels-Midland Co. CVS Caremark Corp. Herbalife, Ltd. Wal-Mart Stores, Inc. Energy - 5.6% Chevron Corp. Exxon Mobil Corp. Phillips 66 Financials - 16.2% Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Citigroup, Inc. E*TRADE Financial Corp. (a) ING US, Inc. Lincoln National Corp. Morgan Stanley The Allstate Corp. Health Care - 15.7% Actavis PLC (a) Amgen, Inc. Boston Scientific Corp. (a) Cardinal Health, Inc. Gilead Sciences, Inc. (a) Johnson & Johnson McKesson Corp. United Therapeutics Corp. (a) Industrials - 10.5% Delta Air Lines, Inc. Northrop Grumman Corp. Oshkosh Corp. Southwest Airlines Co. The Boeing Co. Information Technology - 3.5% Facebook, Inc. (a) MasterCard, Inc., Class A Materials - 4.1% Packaging Corp. of America The Dow Chemical Co. Technology - 19.7% Apple, Inc. Cisco Systems, Inc. DST Systems, Inc. Marvell Technology Group, Ltd. Micron Technology, Inc. (a) Microsoft Corp. Oracle Corp. QUALCOMM, Inc. SanDisk Corp. Seagate Technology PLC Telecommunications - 1.6% Verizon Communications, Inc. Total Common Stock (Cost $50,083,483) Total Investments - 98.7% (Cost $50,083,483)* $ Other Assets & Liabilities, Net – 1.3% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDENSMALL CAP CORE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 99.1% Consumer Discretionary - 11.6% Capella Education Co. $ LifeLock, Inc. (a) Ruth's Hospitality Group, Inc. Skechers U.S.A., Inc., Class A (a) Smith & Wesson Holding Corp. (a) Tower International, Inc. (a) Universal Electronics, Inc. (a) Consumer Staples - 5.1% Cal-Maine Foods, Inc. Inter Parfums, Inc. Pilgrim's Pride Corp. (a) Energy - 6.4% Green Plains Renewable Energy, Inc. Matrix Service Co. (a) Renewable Energy Group, Inc. (a) Stone Energy Corp. (a) Financials - 20.3% American Financial Group, Inc. AmTrust Financial Services, Inc. Employers Holdings, Inc. FBL Financial Group, Inc., Class A FXCM, Inc., Class A HFF, Inc., Class A (a) Maiden Holdings, Ltd. OFG Bancorp PHH Corp. (a) ProAssurance Corp. StanCorp Financial Group, Inc. Susquehanna Bancshares, Inc. United Community Banks, Inc. (a) Health Care - 15.4% Amsurg Corp. (a) Centene Corp. (a) HealthSouth Corp. Insys Therapeutics, Inc. (a) Lannett Co., Inc. (a) NuVasive, Inc. (a) PDL BioPharma, Inc. PharMerica Corp. (a) Select Medical Holdings Corp. Industrials - 18.0% AMERCO (a) Barrett Business Services, Inc. Deluxe Corp. EMCOR Group, Inc. EnerSys, Inc. ITT Corp. Old Dominion Freight Line, Inc. (a) On Assignment, Inc. (a) RPX Corp. (a) UniFirst Corp. Information Technology - 1.6% Lattice Semiconductor Corp. (a) Materials - 4.1% Coeur Mining, Inc. (a) FutureFuel Corp. Stillwater Mining Co. (a) Technology - 15.0% AVG Technologies NV (a) Benchmark Electronics, Inc. (a) Brocade Communications Systems, Inc. (a) Cirrus Logic, Inc. (a) Fabrinet (a) j2 Global, Inc. Sanmina Corp. (a) TiVo, Inc. (a) Unisys Corp. (a) Utilities - 1.6% New Jersey Resources Corp. Total Common Stock (Cost $15,522,554) Total Investments - 99.1% (Cost $15,522,554)* $ Other Assets & Liabilities, Net – 0.9% Net Assets – 100.0% $ (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, PrincipalExecutive Officer Date: May 6, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, PrincipalExecutive Officer Date: May 6, 2014 By: /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date:
